Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00088-CV

                                   Guadalupe Cantu FARIAS, et al.,
                                             Appellants

                                                 v.
                                           Graciela Reyna
                                       Graciela REYNA, et al.,
                                              Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-13-261
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 26, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. The motion contains

a certificate of service to appellee, who does not oppose the motion. Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed

against the party who incurred them.

                                                       PER CURIAM